Mario Pittoni, J.
The plaintiff’s motion for summary judgment in this action for personal injuries -and property damages is denied.
The plaintiff claims that while he was proceeding northerly on Briard Boad, Wantagh, he stopped at a stop sign at the intersection of Briard Bo-ad and Carroltan Avenue. He was familiar with the stop signs in this -area. The defendant coming toward him, while proceeding south on Briard Boad, came to the intersection and put on his brakes when he saw the stop sign facing him when about 15 feet from the stop sign. His car began to stop; but suddenly7 it lurched forward as it came upon ice patches on the roadway7. He tried to maneuver his oar so as not to hit the plaintiff’s; but his car kept on sliding toward the plaintiff and eventually hit the plaintiff’s left front.
The plaintiff admits that there were ice patches on the roadway ; hut he say7s that the defendant was guilty of negligence by not applydng his brakes until 15 feet from the stop sign.
It cannot he said that on these facts the defendant was guilty of negligence as a matter of law. The defendant’s familiarity with the area, his speed on the morning in issue, the details as to what he did when he saw the stop sign and a fuller description of the slippery roadway are among the issues of fact.
The motion for summary7 judgment is denied.
However, the plaintiff’s motion for an order directing the defendants to furnish the plaintiff with copies of medical reports of any7 examination of the plaintiff by defendant’s physician or physicians is granted, unconditionally. Settle order on notice.